UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 97-6162



STEPHEN EDWARD MCCLELLAND,

                                           Petitioner - Appellant,

         versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.




                             No. 97-6178



STEPHEN EDWARD MCCLELLAND,

                                           Petitioner - Appellant,

         versus

RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.
                             No. 97-6266



STEPHEN EDWARD MCCLELLAND,

                                           Petitioner - Appellant,
         versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. James E. Bradberry, Magistrate
Judge. (CA-96-564-2)


Submitted:   May 29, 1997                  Decided:   June 10, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Edward McClelland, Appellant Pro Se.  Thomas Drummond
Bagwell, Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellant appeals from the magistrate judge's orders denying

his motions for an evidentiary hearing, to subpoena records, to

subpoena witnesses, and for appointment of counsel (No. 97-6162);

denying his motion for a bond hearing (No. 97-6178); and denying

his motion to correct errors (No. 97-6266). We dismiss the appeals
for lack of jurisdiction because the orders are not appealable.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The orders here

appealed are neither final orders nor appealable interlocutory or

collateral orders.

     We deny certificates of appealability and dismiss the appeals
as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3